Citation Nr: 0412430	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  98-12 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for heart disease.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder on a direct basis. 

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for shortness of breath 
due to an undiagnosed illness.

5.  Entitlement to service connection for generalized joint 
pain and swelling due to an undiagnosed illness.

6.  Entitlement to service connection for degenerative joint 
disease of the knees.

7.  Entitlement to service connection for numbness and 
tingling of the left arm, feet, legs and head due to an 
undiagnosed illness.

8.  Entitlement to service connection for a digestive 
disorder due to an undiagnosed illness.

9.  Entitlement to service connection for diarrhea due to an 
undiagnosed illness.

10.  Entitlement to service connection for a sinus disorder 
due to an undiagnosed illness.

11.  Entitlement to service connection for skin rashes due to 
an undiagnosed illness.

12.  Entitlement to service connection for memory lapse due 
to an undiagnosed illness. 

13.  Entitlement to service connection for adjustment 
disorder secondary to an undiagnosed illness. 

14.  Entitlement to service connection for Ménière's disease.

15.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971 and from November 1990 to May 1991, including service in 
Southwest Asia from January 1991 to May 1991 during the 
Persian Gulf War.  He also had additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in July 1996, November 
1996, and November 2000.  A hearing was held before an RO 
hearing officer in April 1997.  A hearing was also held 
before the undersigned acting veterans law judge in August 
2003.  

With respect to the claims of service connection for heart 
disease and a psychiatric disorder on a direct basis, these 
claims were previously denied in an unappealed October 1971 
rating decision.  In July 1996 and November 1996, the RO 
denied these claims on the merits.  Even if the RO determined 
that new and material evidence was presented to reopen the 
claims, this determination is not binding on the Board.  The 
Board must first decide whether evidence has been submitted 
which is both new and material to reopen these claims.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

As no document prepared by the RO meets the standard erected 
by the VCAA, further procedural development is needed. 

Also, the veteran claims service connection for several 
conditions due to undiagnosed illnesses incurred during his 
service in Southwest Asia.  In 2003, the provisions, 
pertaining to undiagnosed illnesses, were amended, adding 
certain diagnosed conditions involving medically unexplained 
chronic multisymptom illnesses such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, which 
have not been considered. 

In light of the foregoing, the case is remanded for the 
following action:

1.  Ensure compliance with the duty to 
notify under the VCAA.  

2.  Ask the veteran to identify all VA 
and non-VA health-care providers that 
have treated him since January 2001.  

3.  Schedule the veteran for the 
appropriate VA examinations to determine 
whether the veteran's symptoms of 
fatigue, shortness of breath, generalized 
joint pain and swelling, numbness and 
tingling of the left arm, feet, legs and 
head, a digestive disorder, diarrhea, a 
sinus disorder, a skin rash, or memory 
lapses are manifestations of a known 
clinical diagnosis or are manifestations 
of an undiagnosed illness or a medically 
unexplained chronic multisymptom illness, 
such as chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome. 

The veteran's file should be provided to 
and reviewed by the examiners. 

4.  Following completion of the above, 
adjudicate the veteran's claims, 
considering 38 C.F.R. § 3.317 as amended 
in 2003.  If any benefit sought is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




